EXHIBIT 10.2




One Belvedere Place, Suite 300
Mill Valley, CA 94941
Phone: 415.389.7373
Fax: 415.381.1773




August 8, 2017
Dashiell I. Robinson
Brooklyn, NY 11201




Re: Additional Employment Terms


Dear Mr. Robinson ,


On behalf of Redwood Trust, Inc. (the “Company”), we look forward to having you
join the Company as Executive Vice President on or prior to October 16, 2017
(with the date you actually commence employment with the Company being referred
to herein as the “Hire Date”). This letter agreement sets out certain terms of
your employment with the Company, and are in addition to those set forth in the
Employment Agreement entered into between you and the Company on the date hereof
(the “Employment Agreement”).


1.    Relocation Allowance. The Company will assist you with the cost related to
your relocation by providing you with a cash payment of $250,000 (the
“Relocation Allowance”). The Relocation Allowance will be paid to you within 15
days following the Hire Date (and will be reported as ordinary income to you for
income tax purposes), and is intended to cover all of your house hunting trips,
moving expenses, and any other travel to the San Francisco Bay Area or other
expense relating to your move or your preparation for your role as Executive
Vice President. However, you will not be required to document use of the
Relocation Allowance and the Relocation Allowance will be retained by you even
if your actual relocation expenses are less than the Relocation Allowance.


2.    Minimum 2017 Year-End Cash Bonus. As described in the Employment
Agreement, you will be eligible to receive an annual bonus while you are
employed by the Company. Notwithstanding anything to the contrary contained in
the Employment Agreement, you and the Company agree that your 2017 annual bonus
will be at least $1,000,000 in cash (the “2017 Year-End Cash Bonus”), provided
that payment will be subject to your continued employment with the Company
through the designated distribution date (currently anticipated to be on or
about February 28, 2018). Notwithstanding the foregoing, the immediately
following clauses (i) and (ii) apply to the 2017 Year-End Cash Bonus:


(i)    Paid in Event of Termination Without Cause or Quit For Good Reason. For
the avoidance of doubt, if your employment terminates, prior to the designated
distribution date for the 2017 Year-End Cash Bonus, due to a termination by the
Company without “Cause” or by you for “Good Reason” (each as defined in the
Employment Agreement) you will, nonetheless, be paid the 2017 Year-End Cash
Bonus subject to your timely execution and non-revocation of a general release
of claims against the Company substantially in the applicable form attached to
the Employment Agreement (the “Release”). In such an event, the 2017 Year-End
Cash Bonus will be paid on the date on which annual bonuses are paid to the
Company’s senior executives generally for 2017, but in no event later than March
15, 2018.


(ii)    Guaranteed in Event of Death/Disability. For the avoidance of doubt, if
your employment terminates prior to the designated distribution date for the
2017 Year-End Cash Bonus due to death or Disability (as defined in the
Employment Agreement) you will, nonetheless, be paid the 2017 Year-End Cash
Bonus. In such an event, the 2017 Year-End Cash Bonus will be paid on the date
on which annual bonuses are paid to the Company’s senior executives generally
for 2017, but in no event later than March 15, 2018.







--------------------------------------------------------------------------------




3.    2017 Year-End Equity Awards. As described in the Employment Agreement, you
will be eligible to receive one or more equity awards as part of the year-end
2017 compensation process (the “2017 Year-End Equity Awards”). Notwithstanding
anything to the contrary contained in the Employment Agreement, but subject to
your continued employment with the Company through the grant date (currently
anticipated to be on or about December 13, 2017), you and the Company agree that
your 2017 Year-End Equity Awards will have an aggregate grant date fair value of
$1,500,000. In addition, notwithstanding the foregoing, the immediately
following clauses (i) - (iv) apply to the 2017 Year-End Equity Awards:


(i)    Form and Terms of 2017 Year-End Equity Awards. The terms of the 2017
Year-End Equity Awards are subject to approval by the Board or a committee
thereof, but will be consistent with 2017 year-end equity awards granted to
other executive officers of the Company. The Company currently anticipates that
50% of your 2017 Year-End Equity Awards (by grant date value) will be granted in
the form of deferred stock units that vest in substantially equal annual
installments on or about the first four anniversaries of the grant date, and the
remaining 50% will be granted in the form of performance stock units that vest
over a three-year performance period based on the achievement of applicable
total shareholder return goals or other Company performance metric(s) goals
(with vesting also subject to continued employment through the applicable
vesting date).


(ii)    To Be Granted in Event of Termination Without Cause or Quit For Good
Reason. For the avoidance of doubt, if your employment terminates prior to the
grant date for the 2017 Year-End Equity Awards due to a termination by the
Company without “Cause” or by you for “Good Reason” (each as defined in the
Employment Agreement) you will, nonetheless, be granted the 2017 Year-End Equity
Awards immediately prior to such termination, subject to terms and conditions
mutually agreed between you and the Company and your timely execution and
non-revocation of a Release. In any such event, it is expected that the 2017
Year-End Equity Awards will be granted to you immediately prior to such
termination but no later than December 31, 2017.


(iii)    To Be Granted in Event of Death/Disability. For the avoidance of doubt,
if your employment terminates prior to the designated grant date for the 2017
Year-End Equity Awards due to death or Disability (as defined in the Employment
Agreement) you will, nonetheless, be granted the 2017 Year-End Equity Awards
subject to terms and conditions mutually agreed between you (or your estate) and
the Company. In any such event, it is expected that the 2017 Year-End Equity
Awards will be granted immediately prior to such termination but no later than
December 31, 2017.
    
(iv)    Once Granted, Subject to Applicable Terms and Conditions. Once granted,
your 2017 Year-End Equity Awards will be subject to the terms and conditions of
the applicable Company equity plan and related award agreements, as well as to
the terms and conditions of the Employment Agreement.


4.    Sign-On Bonus. In connection with the commencement of your employment, you
will receive a cash payment in the aggregate amount of $1,000,000 (the “Sign-On
Bonus”), which will be paid in full within 15 days following the Hire Date.
Notwithstanding the foregoing, the immediately following clauses (i) and (ii)
apply to the Sign-On Bonus:


(i)    Forfeitable Only Upon Termination For Cause or Quit Without Good Reason
Within One Year. You and the Company acknowledge and agree that the Sign-On
Bonus will not be earned unless you are continuously employed by the Company
through the first anniversary of your Hire Date as follows: if your employment
is terminated by the Company for “Cause” or by you for any reason other than
“Good Reason” (each as defined in the Employment Agreement), at any time prior
to or on the first anniversary of the Hire Date, you will not be entitled to
retain any portion of the Sign-On Bonus and you hereby agree to repay to the
Company the Sign-On Bonus, in full (but net of income tax applicable to the
Sign-On Bonus based on your most recent full calendar year combined federal,
state and local effective income tax rate), on the date of termination.







--------------------------------------------------------------------------------




(ii)    Retained in Event of Death/Disability. For the avoidance of doubt, if
your employment terminates prior to the first anniversary of the Hire Date due
to death or Disability (as defined in the Employment Agreement) you will be
entitled to retain all of the Sign-On Bonus.


5.    Sign-On Equity Award. In addition to your 2017 Year-End Equity Awards, in
connection with the commencement of your employment, the Company will grant you
an equity award, with an aggregate grant date fair value equal to $1,000,000
(the “Sign-On Equity Award”). The Sign-On Equity Award will be granted in the
form of deferred stock units and will be governed in all respects by the terms
and conditions of the Employment Agreement, the applicable Company equity plan
and the related award agreement (the “New Hire Equity Award Agreement”).
Notwithstanding the foregoing, the immediately following clauses (i), (ii) and
(iii) apply to the Sign-On Equity Award:


(i)    Forfeitable Only Upon Termination For Cause or Quit Without Good Reason
Within One Year. The New Hire Equity Award Agreement will provide that the
Sign-On Equity Award is fully vested at grant and subject to forfeiture only in
the event that your employment is terminated by the Company for Cause or by you
without Good Reason prior to or on the first anniversary of your Hire Date, in
which case 100% of the Sign-On Equity Award will be forfeited automatically. To
the extent you have, as a result of forfeiture, incurred income tax on all or
any portion of any forfeited Sign-On Equity Award, any such forfeiture hereunder
will be net of such income tax applicable to such forfeited Sign-On Equity Award
based on your most recent full calendar year combined federal, state and local
effective income tax rate.


(ii)    Retained in Event of Death/Disability. For the avoidance of doubt, if
your employment terminates prior to the first anniversary of the Hire Date due
to death or Disability (as defined in the Employment Agreement) you will be
entitled to retain all of the Sign-On Equity Award.


(iii)    Once Awarded, Subject to Applicable Terms and Conditions. Once awarded,
your Sign-On Equity Award will be subject to the terms and conditions of the
applicable Company equity plan and related award agreements, as well as to the
terms and conditions of the Employment Agreement.


6.    Good Reason. Notwithstanding anything to the contrary contained herein or
in the Employment Agreement, the definition of “Good Reason” in your Employment
Agreement will include the occurrence of any of the following events (subject to
your compliance with any applicable notice and cure provisions set forth in 6(e)
of the Employment Agreement): (i) a reduction in your Base Salary below $500,000
per year or your Target Bonus below 140% of Base Salary, in either case, prior
to the three-year anniversary of your Hire Date and (ii) the Company’s failure
to pay or grant to you any of the Relocation Allowance, the 2017 Year-End Cash
Bonus, the 2017 Year-End Equity Awards, the Sign-On Bonus or the Sign-On Equity
Award in accordance with the terms of this letter agreement and the Employment
Agreement. Capitalized terms used but not defined in this section will have the
meanings set forth in the Employment Agreement.


* * *


The Company may withhold from any amounts payable under this letter agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. The provisions contained in
Section 19 of the Employment Agreement are hereby incorporated by reference
herein.


Attached to this letter agreement are Appendices A-D, which Appendices are
hereby incorporated herein and made a part hereof. This letter agreement
(including the Appendices incorporated herein) contain information that is
additive to the subject matter contained in the Employment Agreement, and to
such extent constitutes a modification of the Employment Agreement and is
neither superseded by, nor does the subject matter hereof supersede, the
Employment Agreement.


* * *











--------------------------------------------------------------------------------




Dash, we all look forward to working with you. Please sign and date this letter
agreement in the space provided below to acknowledge your acceptance of the
terms of this letter agreement.


Sincerely,


Redwood Trust, Inc.




By: /s/ Christopher J. Abate
Christopher J. Abate
President




Attachments: Appendices A-D










I agree and accept employment with Redwood Trust, Inc. on the terms and
conditions set forth on this agreement.


Date:
 
8/9/2017
 
/s/ Dashiell I. Robinson
 
 
 
 
Dashiell I. Robinson








